Name: Commission Regulation (EEC) No 397/83 of 17 February 1983 amending Regulation (EEC) No 3744/81 in respect of the list of the projects to benefit from Community support and of the Annex thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 2. 83 Official Journal of the European Communities No L 47/13 COMMISSION REGULATION (EEC) No 397/83 of 17 February 1983 amending Regulation (EEC) No 3744/81 in respect of the list of the projects to benefit from Community support and of the Annex thereto HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3744/81 of 7 December 1981 concerning Community projects in the field of microelectronic technology ('), and in particular Article 4 (4) thereof, Whereas technological progress since the adoption of Regulation (EEC) No 3744/81 has made it necessary to widen the scope of research and development activities if a well-balanced design and manufacturing capability is to be achieved by the microelectronic industry in the Community ; Whereas there appear to be sufficient financial resources available, after aid has been assigned to the projects selected for support during 1982, to support some new activities ; Whereas the Consultative Committee on Community actions in the field of microelectronic technology has expressed a favourable opinion , Article 1 Regulation (EEC) No 3744/81 is hereby amended as follows : 1 . The list in Article 4 ( 1 ) setting out the projects to benefit from Community support is replaced by the following : I. Equipment for advanced lithography II . Equipment for dry chemical processing and physical treatment of silicon and III-V (three ­ five) materials III . Equipment for testing, handling, assembly and packaging of integrated circuits IV. Computer aided design (CAD) for very large scale integration circuitry (VLSI) in the domains of : 1 . architecture 2. language and data structure 3 . testing 4. device modelling.' 2 . The following addendum is added to the Annex : 'ADDENDUM The following indications are guidelines to the proposers and shall not be construed as limiting their freedom of choice of projects . Whenever technical characteristics or performance specifications are given, these shall be regarded as minimum requirements. Equipment whose development is already receiving aid shall be considered only excep ­ tionally. I. Equipment for advanced lithography Projects for this area shall include those previously specified in points I and II of the Annex . II . Equipment for dry chemical processing and physical treatment of silicon and III-V (three-five) materials Projects for this area shall include those previously specified in point III of the Annex as well as projects (a) and (b) below : (  ) OJ No L 376, 30 . 12 . 1981 , p. 38 . No L 47/ 14 Official Journal of the European Communities 19. 2 . 83 (a) Sputtering deposition Deposition of aluminium alloys and refractory metals and silicides Single layer and/or multilayer capability Co-sputtering capability Sputter etch , substrate bias Wafer size up to 6 inches Cassette to cassette, single wafer Through put : 1 00 wafers per hour (referred to 1 micrometer aluminium deposi ­ tion) (b) Chemical vapour deposition of insulating, conducting and refractory materials including plasma deposition , photo deposition and molecular beam deposition . In particular low pressure, plasma-enchanced CVD. Materials :  phosphorous and boron doped silica glass  silicon nitride  refractory metals (on polysilicon)  aluminium or aluminium alloys III . Equipment for testing, handling, assembly and packaging of integrated circuits Projects for this area shall include those previously specified in point IV of the Annex as well as projects (a) and (b) below : (a) Electron beam testing (SEM plus accessories and interface to circuit test system) (b) Burn-in system capable of static and dynamic burn-in with interface to VLSI tester . IV. Computer aided design (CAD) for very large scale integration circuitry (VLSI) This project area includes point V of the Annex.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 February 1983 . For the Commission fitienne DAVIGNON Vice-President